UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q x QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June 30, 2008 OR o TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-50842 Earth Biofuels, Inc. (Exact name of small business issuer specified in its charter) Delaware 71-0915825 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 3001 Knox Street, Suite403 Dallas, TX75205 (Address of principal executive offices) (214)389-9800 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting company x IIndicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of July 2, 2008 there were 375,076,314 shares of common stock of the registrant outstanding. EARTH BIOFUELS, INC. FORM10-Q QUARTERLY REPORT PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets at June 30, 2008 (unaudited), and December 31, 2007 3 Consolidated Statements of Operations for the Six Months Ended June 30, 2008 and 2007 (unaudited) 4 Consolidated Statement of Stockholders’ Equity for the Six Months Ended June 30, 2008 and 2007 (unaudited) 5 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2008 and 2007 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item4. Controls and Procedures 29 PART II OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults upon Senior Securities 36 Item 4. Submission of Matters to a Vote of Security Holders 36 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 38 Certification of Chief Executive Officer Certification of Chief Financial Officer Certification of Chief Executive Officer Certification of Chief Financial Officer Item1. PARTI FINANCIAL INFORMATION EARTH BIOFUELS, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) ($ in thousands except share amounts) June 30, 2008 December 31, 2007 Current Assets Cash and cash equivalents $ 48 $ 42 Investments in equity securities 39 73 Trade accounts receivable, net of allowances totaling $0 and $30 — 2,545 Inventory 110 159 Prepaid expenses and other current assets 203 2,417 Total Current Assets 400 5,236 Property, Plant and equipment, net of accumulated depreciation 2,673 25,078 Investments and advances 11,366 11,740 Prepaid and other long term assets 365 222 Deferred financing fees 2,036 Goodwill 35,533 Total Assets $ 14,804 $ 79,845 Current Liabilities Accounts payable $ 10,923 $ 12,754 Accrued interest payable 48,151 48,151 Payables to related parties 707 253 Demand Notes 801 679 Note payable — 1,508 Convertible promissory notes, net of discount 52,500 24,711 Term debt facilities 5,000 28,700 Accrued income taxes 17,610 17,233 Total Current Liabilities 135,692 133,989 Commitments and contingencies (Note 14) Redeemable preferred stock, $.001par value, 15,000,000shares authorized 100,000and 0 shares issued and outstanding at June 30, 2008 and December 31, 2007, respectively — — Redeemable preferred stock, $5.00par value, 2,000,000shares authorized, 243,000and 0 shares issued and outstanding at June 30, 2008 and December 31, 2007, respectively 1,215 — Stockholders’ Equity (Deficiency) Common stock, $.001par value, 400,000,000shares authorized, 364,576,314 and 364,442,180shares issued and outstanding, and 278,389,134 issued and 276,554,134 shares outstanding as of December 31, 2007 365 278 Additional paid-in capital 157,100 154,122 Accumulated deficit (279,343 ) (204,277 ) Notes receivable from parent — (4,111 ) Treasury stock at cost (2,855,000 shares) (226 ) (156 ) Total Stockholders’ Equity (Deficiency) (122,103 ) (54,144 ) Total Liabilities and Stockholders’ Equity $ 14,804 $ 79,845 See accompanying notes to consolidated financial statements 3 EARTH BIOFUELS, INC. Statements of Operations (Unaudited) (Amounts in 000’s) Three Months Ended June 30, Six Months Ended June 30, 2008 2007 2008 2007 (Restated) Sales revenue $ 7,383 $ 6,742 $ 14,804 $ 13,387 Cost of sales 7,275 5,794 13,259 12,086 Gross profit 108 948 1,545 1,301 Compensation 917 1,407 2,896 6,521 Other selling, general and administrative 5,319 3,462 8,564 6,818 Depreciation and amortization 672 1,243 1,349 2,195 Net loss from operations (6,800 ) (5,164 ) (11,264 ) (14,233 ) Other income (expense) Interest income 56 208 66 205 Loss on sale of fixed assets — — — (121 Interest expense (27,087 ) (13,551 ) (32,305 ) (29,674 ) Loss on equity investments — (4,192 ) — ) (4,192 ) Impairment losses — (10,623 ) — (10,938 ) Fixed asset impairment (12,774 ) — (12,774 ) — Loss on marketable securities — (852 ) — (852 ) Loss on sale of subsidiary (18,787 ) — (18,787 ) — ) Other expenses (508 ) (405 ) Total other income (expense) (58,592 ) (29,518 ) (63,802 ) (45,977 ) Net loss $ (65,392 ) $ (34,682 ) $ (75,066 ) $ (60,210 ) Net loss per common share Basic and diluted net loss $ (0.27 ) $ (0.17 ) $ (0.31 ) $ (0.29 ) Weighted average shares 235,749 204,160 235,749 204,160 Seeaccompanying notes to consolidated financial statements 4 EARTH BIOFUELS, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For the SixMonths Ended June 30, 2008 and For The Year Ended December 31, (Unaudited) (Amounts in 000’s) Common Stock Shares Common Stock at Par Additional Paid in Capital Other Comprehensive Income (Loss) Treasury Stock Accumulated Deficit Note Receivable from Parent Totals Balance December31, 2006 (restated) 233,047 233 145,555 (570 ) (463 ) (79,572 ) — 65,183 Cumulative adjustment for the implementation of FIN 48 — (2,225 ) (2,225 ) Adjusted Balance, January 1, 2007 233,047 233 145,555 (570 ) (463 ) (81,797 ) — 62,958 Parent and affiliate note receivable — (4,111 ) (4,111 ) Shares issued for cash 7,872 8 1,522 — 1,530 Shares issued for services 7,800 8 3,991 — 3,999 Shares forfeited (6,000 ) (6 ) — (6 ) Shares issued for related parties 8,219 8 1,801 — 1,809 Shares issued for converted debt 16,922 17 102 — 119 Exercise of warrants 250 — Unrealized losses on marketable securities — — — (127 ) — — — (127 ) Reclassification adjustment for losses included in net income, net of $0 tax effect — — — 697 — — — 697 Treasury stock, net of sales and purchases (1,556 ) — — — 307 — — 307 Share issued in connection with demand notes 10,000 10 286 — 296 Net changes in discounts on convertible debts — — 865 — 865 Net loss — (122,480 ) — (122,480 ) Balance December 31, 2007 276,554 $ 278 $ 154,122 $ — $ (156 ) $ (204,278 ) $ (4,111 ) $ (54,145 ) Shares issued for services 30,578 32 1,150 — 1,182 Shares issued in connection withpreferred stock including, common stockwarrantsand beneficial conversion feature 55,000 55 1,807 — 1,862 Shares issued for investments 609 1 23 — 24 Treasury Stock (1,299 ) (1 ) — — (70 ) — — (71 ) Parent and affiliate note receivable 4,111 4,111 Net loss — (75,066 ) (75,066 ) Balance June 30, 2008 361,442 $ 365 $ 157,100 $ — $ (226 )) $ (279,343 ) — $ (122,103 ) See accompanying notes to consolidated financial statements 5 EARTH BIOFUELS, INC CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Month Periods Ended June30, 2008 and 2007 (Unaudited) 2008 2007 Cash Flows from Operating Activities: Net Loss $ (75,066 ) $ (60,210 ) Loss on sales of fixed assets — 121 Losses on marketable securities — 697 Depreciation 1,349 1,635 Amortization of debt issuance costs — 561 Impairment of investments — 4,192 Goodwill impairment 35,533 10,938 Fixed asset impairment 12,774 — Share-based compensation expense 1,217 3,875 Debt discount amortization 27,273 5,410 Changes in assets and liabilities: Decrease (increase)in: Trade accounts receivable (2,545 ) (268 ) Inventory (49 ) 45 Prepaid expenses & other current assets 1,088 (3,224 ) Advances to related parties — (1,310 ) Notes receivable from related party — (1,847 ) Increase (decrease)in: Accounts payable and accrued expenses (1,682 ) (149 ) Accrued interest payable — 18,982 Other 216 — Net cash provided by (used in) operating activities 108 (20,555 ) Cash Flows From Investing Activities: Cash paid for investment — (91 ) Advances on payments to related parties (400 ) (1,779 ) Cash paid for advances on investments — — Repayments from investments and advances — 2,355 Cash paid for purchases of fixed assets — (2,558 ) Net cash used in investing activities (400 ) (2,073 ) Cash Flows From Financing Activities: Proceeds from issuance of common stock 1,534 Proceeds from long term debt and line of credit (132 ) 30,036 Repayments of long term debt and line of credit (8,653 ) Proceeds from sale of treasury stock (70 ) 463 Proceeds from issuance of preferred stock 500 Cash paid for debt issuance cost (509 ) Net cash provided by financing activities 298 22,871 Net increase in cash 6 243 Cash and cash equivalents Beginning of period 42 291 End of period $ 48 $ 534 Supplemental Cash Flow Disclosures: Cash paid for income taxes $ $ — Cash paid for interest $ 3,147 $ 2,904 See accompanying notes to consolidated financial statements 6 EARTH BIOFUELS, INC. NOTESTO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE1— ORGANIZATION AND MANAGEMENT’S PLANS Organization Earth Biofuels, Inc., (“Earth” or “EBOF”) was incorporated in the state of Nevada on July15, 2002. On September13, 2005, Earth issued 146,100,000shares of common stock to Apollo Resources International, Inc., a Utah corporation, (“Apollo”) in exchange for 80% of the outstanding shares of common stock of Earth Biofuels, Inc., a Mississippi corporation. With the acquisition, Apollo (“the parent”) owned approximately 88% of the issued and outstanding shares of Earth. This transaction has been accounted for as a recapitalization effected through a reverse merger, such that Earth Biofuels Operating, Inc. is the “accounting acquirer” for financial reporting purposes.
